


Exhibit 10.3

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Ninth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of May 1, 2009, by and between COMERICA BANK (“Bank”) and
BRIDGEPOINT EDUCATION, INC. and BRIDGEPOINT EDUCATION REAL ESTATE HOLDINGS, LLC
(each a “Borrower” and collectively, “Borrowers”).

 

RECITALS

 

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of April 12, 2004, as amended from time to time, including but not limited to
that certain First Amendment to Loan and Security Agreement dated as of March 9,
2005, that certain Second Amendment to Loan and Security Agreement dated as of
June 13, 2006, that certain Third Amendment to Loan and Security Agreement dated
as of January 11, 2007, that certain Fourth Amendment to Loan and Security
Agreement dated as of March 12, 2007, that certain Fifth Amendment to Loan and
Security Agreement dated as of October 1, 2007, that certain Sixth Amendment to
Loan and Security Agreement dated as of March 9, 2008, that certain Seventh
Amendment to Loan and Security Agreement dated as of June 12, 2008 and that
certain Eighth Amendment to Loan and Security Agreement dated as of October 3,
2008 (collectively, the “Agreement”).  The parties desire to amend the Agreement
in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 


1.                                       THE FOLLOWING DEFINED TERM IN
SECTION 1.1 OF THE AGREEMENT HEREBY IS AMENDED AND RESTATED AS FOLLOWS:


 

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed Fifteen Million Dollars ($15,000,000).

 


2.                                       BANK HEREBY WAIVES BORROWERS’ FAILURE
TO COMPLY WITH SECTION 2.1(D)(III) OF THE AGREEMENT SOLELY FOR THE PERIOD
BEGINNING JANUARY 1, 2009 AND ENDING ON THE DATE OF THIS AMENDMENT, AND SOLELY
WITH RESPECT TO THE OUTSTANDING AND UNDRAWN AMOUNTS OF BORROWERS’ LETTERS OF
CREDIT EXCEEDING THE LETTER OF CREDIT SUBLIMIT THEN IN EFFECT.


 


3.                                       ALL REFERENCES IN THE LOAN DOCUMENTS
(EXCEPT THE WARRANT) TO BANK’S ADDRESS AT 75 EAST TRIMBLE ROAD, M/C 4770, SAN
JOSE, CALIFORNIA 95131, ATTN: MANAGER SHALL MEAN AND REFER TO 39200 SIX MILE
ROAD, M/C 7578, LIVONIA, MICHIGAN 48152, ATTN: NATIONAL DOCUMENTATION SERVICES. 
THE REFERENCE IN THE WARRANT TO BANK’S ADDRESS(ES) SHALL MEAN AND REFER TO
COMERICA VENTURES INCORPORATED, ATTN: WARRANT ADMINISTRATOR, 1717 MAIN STREET,
5TH FLOOR, MC 6406, DALLAS, TEXAS 75201, FACSIMILE NO. (214) 462-4459.


 


4.                                       NO COURSE OF DEALING ON THE PART OF
BANK OR ITS OFFICERS, NOR ANY FAILURE OR DELAY IN THE EXERCISE OF ANY RIGHT BY
BANK, SHALL OPERATE AS A WAIVER THEREOF, AND ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT SHALL NOT PRECLUDE ANY LATER EXERCISE OF ANY SUCH RIGHT.  BANK’S
FAILURE AT ANY TIME TO REQUIRE STRICT PERFORMANCE BY A BORROWER OF ANY PROVISION
SHALL NOT AFFECT ANY RIGHT OF BANK THEREAFTER TO DEMAND STRICT COMPLIANCE AND
PERFORMANCE.  ANY SUSPENSION OR WAIVER OF A RIGHT MUST BE IN WRITING SIGNED BY
AN OFFICER OF BANK.


 

--------------------------------------------------------------------------------


 


5.                                       UNLESS OTHERWISE DEFINED, ALL INITIALLY
CAPITALIZED TERMS IN THIS AMENDMENT SHALL BE AS DEFINED IN THE AGREEMENT.  THE
AGREEMENT, AS AMENDED HEREBY, SHALL BE AND REMAIN IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS RESPECTIVE TERMS AND HEREBY IS RATIFIED AND CONFIRMED IN ALL
RESPECTS.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE EXECUTION, DELIVERY, AND
PERFORMANCE OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF, OR AS AN
AMENDMENT OF, ANY RIGHT, POWER, OR REMEDY OF BANK UNDER THE AGREEMENT, AS IN
EFFECT PRIOR TO THE DATE HEREOF.


 


6.                                       EACH BORROWER REPRESENTS AND WARRANTS
THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE AGREEMENT ARE TRUE AND
CORRECT AS OF THE DATE OF THIS AMENDMENT, AND THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


 


7.                                       AS A CONDITION TO THE EFFECTIVENESS OF
THIS AMENDMENT, BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
BANK, THE FOLLOWING:


 


(A)                                  THIS AMENDMENT, DULY EXECUTED BY EACH
BORROWER;


 


(B)                                 AN AMENDMENT FEE IN THE AMOUNT OF FIVE
HUNDRED DOLLARS ($500), WHICH MAY BE DEBITED FROM ANY OF BORROWERS’ ACCOUNTS;


 


(C)                                  ALL REASONABLE BANK EXPENSES INCURRED
THROUGH THE DATE OF THIS AMENDMENT, WHICH MAY BE DEBITED FROM ANY OF BORROWERS’
ACCOUNTS; AND


 


(D)                                 SUCH OTHER DOCUMENTS, AND COMPLETION OF SUCH
OTHER MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE.


 


8.                                       THIS AMENDMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 

[Balance of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

 

BRIDGEPOINT EDUCATION, INC

 

 

 

 

By:

/s/ Dan Devine

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

BRIDGEPOINT EDUCATION REAL ESTATE HOLDINGS, LLC

 

 

 

 

By:

/s/ Dan Devine

 

 

 

 

Title:

CFO

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

By:

/s/ Greg Park

 

 

 

 

Title:

VP

 

[Signature Page to Ninth Amendment to Loan and Security Agreement]

 

3

--------------------------------------------------------------------------------
